--------------------------------------------------------------------------------

Exhibit 10.47
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT is entered into as of April 9, 2012 and
effective as of April 5, 2012 (“Effective Date”), by and between LAPOLLA
INDUSTRIES, INC., a Delaware Corporation (“Company”) and HARVEY L. SCHNITZER
(“Executive”).


W I T N E S S E T H:


WHEREAS, Company desires to employ Executive in an executive capacity;


WHEREAS, Executive desires to accept such employment with Company; and


NOW THEREFORE, the parties hereto, in consideration of the premises and mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, agree as follows:


1.           EMPLOYMENT TERM. Company hereby agrees to employ the Executive, and
the Executive hereby accepts such employment for a period beginning on the
Effective Date and ending on December 31, 2014, unless sooner terminated in
accordance with Section 6 (“Employment Period”), provided, however, the Company
is required to provide Executive six months advance notice of non-renewal of
this Agreement on the ending date of December 31, 2014.


2.           POSITION; DUTIES. Executive shall hold the title and position of
Chief Operating Officer of the Company and shall have the duties and
responsibilities usually vested in such capacity, as determined from time to
time by the Chief Executive Officer, Board of Directors and Bylaws.


3.           MANNER OF PERFORMANCE.  Executive shall serve the Company and
devote all his business time, his best efforts and all his skill and ability in
the performance of his duties hereunder.  Executive shall carry out his duties
in a competent and professional manner, to the reasonable satisfaction of the
Chief Executive Officer and Board of Directors of the Company, shall work with
other Executives of the Company and generally promote the best interests of the
Company and its stockholders. Executive shall not, in any capacity engage in any
activity which is, or may be, contrary to the welfare, interest or benefit of
the business now or hereafter conducted by the Company.


4.           COMPENSATION AND RELATED MATTERS. Executive’s compensation for his
services shall be as follows:


4.1           Base Compensation. Executive shall receive an annual base salary
of $200,000, payable in accordance with the Company’s normal payroll practices
("Annual Base Salary").


4.2           Annual Bonus. Executive shall be entitled to an annual bonus
(“Bonus”) equal to twenty-five percent (25%) of his Annual Base Salary if
Company achieves its “Budgeted” earnings before interest, taxes, depreciation
and amortization (“EBITDA”) for the Company’s fiscal year. The Company’s
Budgeted earnings for each fiscal year shall be established by the Company, and
approved by the Board of Directors or its designee, in its discretion. The Bonus
shall be increased to: (a) thirty percent (30%) of Executive’s Annual Base
Salary if Company achieves 110% of its budgeted EBITDA; and (b) thirty-five
percent (35%) of Executive’s Annual Base Salary if Company achieves 120% of its
budgeted EBITDA.  If the Company achieves greater than 120% of its budgeted
EBITDA, the Chief Executive Officer, in his discretion, may pay Executive a
Bonus greater than thirty-five percent of his Annual Base Salary, subject to
review and approval by the Compensation Committee, in its discretion.


4.3           Compensation and Benefit Programs. During the term of Executive’s
employment hereunder: (a) Executive and his family shall be provided, at
Company’s expense, medical, dental, and vision insurance; (b) Executive shall be
provided, at Company’s expense, disability and life insurance plans, and any
other insurance plans as offered and provided by the Company to its senior
executives; and (c) Executive shall be entitled to participate, at his expense,
in any and all savings, pension, profit-sharing, stock options, and deferred
compensation plans that may exist from time to time during the term hereof,
subject to the general eligibility and participation provisions set forth in
such plans.


4.4           Paid Time Off, Vacation Time, and Other Benefits. Executive shall
be included in the paid time off program provided by the Company to all full
time employees (“PTO”), plus two (2) weeks of vacation, without loss of
compensation each year during the Employment Period. Vacation will be taken at
such times as Executive and the Chief Executive Officer shall mutually determine
and provided that no vacation time shall interfere with the duties required to
be rendered by Executive hereunder. Notwithstanding the foregoing, as an officer
of Company, Executive is expected to utilize his vacation time judiciously and
so as not to jeopardize the business of Company. Unused vacation may not be
carried forth to the next calendar year without prior written consent by the
Chief Executive Officer, except that no written consent is required for carrying
over a maximum of seven (7) days to any subsequent year.


 
1

--------------------------------------------------------------------------------

 
 
4.5           Change in Control Bonus. During the Employment Period, and
provided Executive is still employed by the Company, upon consummation of a
Change in Control, in addition to any other payments or benefits applicable
thereto under this Agreement, Executive shall be entitled to a Change in Control
bonus (“Change in Control Bonus”) equal to: (a) 50% of his Annual Base Salary if
such Change in Control occurs within twelve (12) months from the Effective Date;
or (b) 100% of his Annual Base Salary if such Change in Control occurs after
twelve (12) months from the Effective Date. Notwithstanding the foregoing, if a
Change in Control occurs within six (6) months after the termination of the
Employment Period, other than for Cause by Company or voluntarily by Executive,
Executive shall be entitled to the Change in Control Bonus in this provision.


4.6           Expense Reimbursement. Company shall provide the Executive
reasonable reimbursement of out-of-pocket expenses incurred by him in connection
with his duties hereunder.  The Company shall reimburse the Executive for all
such expenses upon presentation by the Executive, from time-to-time, of
appropriately itemized and approved (consistent with Company’s policy) accounts
of such expenditures. Company shall also provide the Executive an automobile
allowance of $700 per month.


4.7           Withholding Taxes. Company shall have the right to deduct or
withhold from all payments due to Executive hereunder any and all sums required
for any and all federal, social security, state and local taxes, assessments or
charges now applicable or that may be enacted and become applicable in the
future.


5.           NON-COMPETITION; NON-DISCLOSURE; AND RELATED MATTERS.


5.1           Non-Competition. During the Employment Period and for a period of
twenty four (24) months after the termination of Executive’s employment with
Company for any reason (collectively the “Restriction Period”), the Executive
shall not, either directly or indirectly, for himself or any third party,
anywhere within or outside the United States (a) engage in or have any interest
in any activity that directly or indirectly competes with the business of the
Company or of any of its affiliates (which for purposes hereof shall include all
subsidiaries or parent companies of the Company, now or in the future during the
Employment Period), as conducted at any time during the Employment Period,
including without limitation, accepting employment from or providing consulting
services to any such competitor, owning any interest in or being a partner,
shareholder or owner of any such competitor, (b) solicit, induce, recruit, or
cause another person in the employ of the Company or its affiliates or who is a
consultant or independent contractor for the Company or its affiliates to
terminate his employment, engagement or other relationship with the Company or
its affiliates, or (c) solicit or accept business from any individual or entity
which competes with or engages in a business which is competitive with or
similar to the business of the Company or any of its affiliates, (d) call on,
solicit or accept any business from any of the actual or targeted prospective
customers of the Company or its affiliates (the identity of and information
concerning which constitute trade secrets and Confidential Information of the
Company) on behalf of any person or entity in connection with any business
competitive with the business of the Company, nor shall the Executive make known
the names and addresses of such customers or any information relating in any
manner to the Company’s trade or business relationships with such customers,
other than in connection with the performance of Executive’s duties under this
Agreement.
 
5.2           Non-Disclosure. The Executive shall not at any time during the
term hereof or thereafter divulge, communicate, or use in any way, any
Confidential Information (as hereinafter defined) pertaining to the business of
the Company and any of its subsidiaries or affiliates. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company (which shall include, but not be limited to
information concerning the Company’s financial condition, prospects, technology,
customers, suppliers, sources of leads and methods of doing business) shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information. For purposes
of this Agreement, the term “Confidential Information” includes, but is not
limited to, information disclosed to the Executive or known by the Executive as
a consequence of or through his employment by the Company (including information
conceived, originated, discovered or developed by the Executive) prior to or
after the date hereof, and not generally known, about the Company or its
business. Notwithstanding the foregoing, nothing herein shall be deemed to
restrict the Executive from disclosing Confidential Information to the extent
required by law provided that prior to disclosing any such information required
by law, Executive shall give prior written notice thereof to Company and provide
Company with the opportunity to contest the disclosure.  The Executive shall not
disclose, without limitation as to time, Confidential Information to any person,
firm, Company, association or other entity for any purpose or reason whatsoever,
except (i) to authorized representatives of the Company, (ii) during the
Employment Period, such information may be disclosed by the Executive as is
specifically required by Company in the course of performing his duties for the
Company, and (iii) to counsel and other advisers of Company subject to Company’s
prior approval and provided that such advisers agree to the confidentiality
provisions of this Section 5.2.


5.3           Ownership of Developments. All copyrights, patents, trade secrets,
or other intellectual property rights of a similar nature associated with any
ideas, concepts, techniques, inventions, processes or works of authorship
developed or created by Executive during the course of performing work for the
Company or its customers (collectively, the “Work Product”) shall belong
exclusively to the Company and shall, to the extent possible, be considered a
work made by the Executive for hire for the Company within the meaning of Title
17 of the United States Code.  To the extent the Work Product may not be
considered work made by the Executive for hire for the Company, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product.  Upon the request of the
Company, the Executive shall take such further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment. All of the foregoing shall also be deemed
Confidential Information for the purposes of Section 5.2, above.


 
2

--------------------------------------------------------------------------------

 
 
5.4           Books and Records. All books, records, and accounts relating in
any manner to the Company (i.e., financial information, customer, supplier,
vendor identity, etc.), whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall be the exclusive property of the Company
and shall be returned immediately to the Company on termination of the
Executive’s employment hereunder or otherwise on the Company’s request at any
time.


5.5           Definition of Company. Solely for purposes of this Agreement, the
term “Company” also shall include any existing or future subsidiaries of the
Company that are operating during the time periods described herein and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the periods described herein.


5.6           Acknowledgment by Executive. The Executive acknowledges and
confirms that (i) the restrictive covenants contained in this Section 5 are
reasonably necessary to protect the legitimate business interests of the
Company, and (ii) the restrictions contained in this Section 5 (including
without limitation the geographic area and length of the term of the provisions
of this Section 5) are not overbroad, overlong, or unfair and are not the result
of overreaching, duress or coercion of any kind. The Executive acknowledges and
confirms that his special knowledge of the business of the Company is or will be
such as would cause the Company serious injury or loss if he were to use such
ability and knowledge to the benefit of a competitor or were to compete with the
Company in violation of the terms of this Section 5. The Executive further
acknowledges that the restrictions contained in this Section 5 are intended to
be, and shall be, for the benefit of and shall be enforceable by, the Company’s
successors and assigns and shall be enforced to the fullest extent of the law
applicable at the time that Company deems it necessary or advisable to enforce
the restrictive covenants and other provisions of this Section 5.


5.7           Injunctive Relief; Damages. Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the foregoing
covenants in this Section 5, and because of the immediate and irreparable damage
that could be caused to the Company for which it would have no other adequate
remedy, the Executive agrees that the foregoing covenants may be enforced by the
Company in the event of breach by the Executive, by injunctions and restraining
orders.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other available remedy for such breach or threatened breach,
including the recovery of damages.


5.8           Severability; Reformation; Independent Covenants. The covenants in
this Section 5 are severable and separate, and the unenforceability of any
specific covenant shall not affect the provisions of any other covenant.
Moreover, in the event any court of competent jurisdiction shall determine that
the scope, time or territorial restrictions set forth are unreasonable, then it
is the intention of the parties that such restrictions be enforced to the
fullest extent which the court deems reasonable, and the Agreement shall thereby
be reformed. Each covenant and agreement of Executive in this Section 5 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action by the Executive against the
Company (including the affiliates thereof), whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of such covenants or agreements.  It is specifically agreed that the periods of
restriction during which the agreements and covenants of the Executive made in
this Section 5 shall be effective, shall be computed by extending such periods
by the amount of time during which the Executive is in violation of any
provision of Section 5. The covenants contained in this Section 5 shall not be
affected by any breach of any other provision hereof by any party hereto.


5.9           Survival. The obligations of the parties under Section 5 shall
survive the termination of this Agreement.


6.           TERMINATION OF THE AGREEMENT.


6.1           Termination for Cause. The Company may terminate Executive’s
employment under this Agreement for “Cause,” at any time, for any of the
following reasons: (i) Executive’s commission of any act of fraud, embezzlement
or dishonesty, (ii) Executive’s unauthorized use or disclosure of any
confidential information or trade secrets of the Company, (iii) any intentional
misconduct or violation of the Company’s Code of Business Ethics and Conduct by
Executive which has a materially adverse effect upon the Company’s business or
reputation, (iv) Executive’s continued failure to perform the major duties,
functions and responsibilities of Executive’s position after written notice from
the Company identifying the deficiencies in Executive’s performance and a
reasonable cure period of not less than ten (10) days or (v) a material breach
of Executive’s fiduciary duties as an officer of the Company.


6.2           Effect of Termination for Cause. In the event of termination of
Executive for cause as set forth in Section 6.1, or a voluntary termination by
Executive, Executive shall have no right to any bonuses, salaries, benefits or
entitlements other than those accrued or required by law or specifically
provided under the terms of the applicable agreement, instrument or plan
document. Payment of any further bonuses or other salaries claimed by Executive
will be in the sole and absolute discretion of the Chief Executive Officer of
the Company and Executive will have no entitlement thereto.


 
3

--------------------------------------------------------------------------------

 
 
6.3           Disability and Death. If during the Employment Period Executive
should die or suffer any physical or mental illness that renders him incapable
of fulfilling his obligations under this Agreement, and such incapacity existed
for a period of at least ninety (90) calendar days within a consecutive one
hundred and eighty (180) day period, the Company may, upon five (5) calendar
days written notice to Executive, terminate this Agreement. The determination of
the Company that Executive is incapable of fulfilling his obligations under this
Agreement shall be final and binding in the absence of fraud or manifest
error.  In the event of termination under this Section 6.3, Executive, or his
estate, shall be entitled to an amount equal to eight (8) months’ Annual Base
Salary and any other accrued compensation, plus such additional benefits, if
any, as may be approved by the Company’s Board of Directors.  Executive, or his
estate, shall, upon termination under the terms of this Section 6.3, be further
entitled to additional compensation, to be calculated on a pro rata basis
according to the number of accrued vacation days, if any, not taken by Executive
during the year defined for the purposes of vacation, in which Executive was
terminated.


6.4           Voluntary Termination by Executive at the End of the Employment
Term. Subject to Section 6.4 of this Section 6, in the event of voluntary
termination by Executive at the end of the Employment Period, Executive shall be
entitled only to those amounts that have accrued to the date of termination or
are expressly payable under the terms of the Company’s applicable benefit plans
or are required by applicable law.


6.5           Termination by Company during the Employment Term. In the event of
termination by the Company other than at the end of the Employment Term and
other than for Cause under Section 6.1, Executive shall be entitled to (i) an
amount equal to eight (8) months Annual Base Salary paid in equal monthly
installments.  Said amount shall be reduced by the amount of earned income to
which Executive shall be entitled for services performed during the severance
pay period for any person or entity other than the Company; (ii) for eight (8)
months following the Date of Termination, Company shall continue to provide
medical and dental benefits only to Executive on the same basis as such benefits
are provided during such period to the senior executive officers of Company;
provided, however, that if Company’s welfare plans do not permit such coverage,
Company will provide Executive the medical benefits (with the same after tax
effect) outside of such plans; (iii) an amount equal to the amount of the Annual
Bonus which Executive can show that he reasonably would have received had
Executive remained in such Executive capacity with the Company eight (8) months
after the Date of Termination; and (iv) to the extent not theretofore paid or
provided, Company shall timely pay or provide to Executive any other amounts or
benefits which Executive is entitled to receive through the Date of Termination
under any plan, program, policy or practice or contract or agreement, including
accrued vacation to the extent unpaid (hereinafter referred to as the "Other
Benefits"). Notwithstanding anything to the contrary in this Agreement, the
aforementioned severance benefits do not take effect until after a sixty (60)
day waiting period from the Effective Date (“Waiting Period”); provided,
however, Executive shall be entitled to an amount equal to two (2) months Annual
Base Salary paid in a lump sum if Company terminates Executive’s employment
during the Waiting Period.


6.6           Termination Following Change in Control. If the Company or any
successor terminates this Agreement at any time during the Employment Period
following a Change in Control of the Company: (i) Executive shall be entitled to
an amount equal to the Annual Base Salary which would otherwise be payable over
the remaining term of this Agreement; and (ii) any outstanding Annual Bonus or
other benefits under any Company plan or program, which have not been earned in
accordance with their terms will become fully earned at the time of such
termination.


6.7           Release of Claims. Upon good and valuable consideration, the
receipt of which the Executive and the Company each hereby acknowledge, upon
termination of the Executive’s employment for any reason set forth in Section 6,
with the exception of the reasons for termination provided under Section 6.2 and
Section 6.4, the Company and the Executive agree to execute a release of claims,
substantially in the form attached hereto as Exhibit A, with respect to claims
that arise on or prior to the date of the execution of the release.  The
Executive’s execution of such release shall be a condition precedent to the
payment of any of the compensation and benefits referred to in this Section 6.


7.           DEFINITIONS. As used in this Agreement, the following terms shall
have the following meanings:


7.1           "Change in Control" means an Ownership Change Event or series of
related Ownership Change Events (collectively, a "Transaction") in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event, the entity to which the assets of the Company were
transferred.  An "Ownership Change Event" shall be deemed to have occurred if
any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange by the stockholders of the Company of all or
substantially all of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company); or
(iv) a liquidation or dissolution of the Company. The sole exception to Change
in Control and Ownership Change Event as described above shall be any Change in
Control or Ownership Change Event that may result from the death or incapacity
of Richard J. Kurtz wherein his interest is transferred to his heirs only.  In
such event for the purposes hereof, no Change in Control or Ownership Change
Event shall be deemed to have occurred.


 
4

--------------------------------------------------------------------------------

 
 
7.2           "Disability" means Executive’s absence from his duties with
Company on a full-time basis for at least 90 days during any consecutive one
hundred and eighty (180) day period as a result of incapacity due to mental or
physical illness as determined by a physician selected by Company and acceptable
to Executive. If Company determines in good faith that Executive’s Disability
has occurred during the Employment Period, it may give Executive written notice
in accordance with Section 6.3 of this Agreement of its intention to terminate
Executive’s employment. In such event, Executive’s employment shall terminate
effective on the thirtieth (30th) day after Executive’s receipt of such notice
(the "Disability Effective Date"), unless, within the thirty (30) days after
such receipt, Executive shall have been cleared by the physician to return to
work and has returned to full-time performance of his duties.


8.           ASSIGNMENT. Executive shall not have the right to assign or
delegate his rights or obligations hereunder, or any portion thereof, to any
other person.


9.           GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles to the extent that such principles would require the
application of laws other than the laws of the State of Delaware.  Venue for any
action brought hereunder shall be exclusively in Harris County, Texas and the
parties hereto waive any claim that such forum is inconvenient.


10.           PREVAILING PARTY. In the event that Executive or Company elects to
incur legal expenses to enforce or interpret any provision of this Agreement,
the prevailing party, as determined by a mediator, arbitrator or court of
competent jurisdiction, as applicable, shall be entitled to receive such
reasonable legal expenses including, without limitation, attorney’s fees, costs
and necessary disbursements, in addition to any other relief to which such party
shall be entitled.


11.           INDEMNIFICATION. The Company shall indemnify the Executive
(“Indemnitee”) against all lawsuits, losses, claims, expenses or other
liabilities of any nature by reason of the fact that he (a) is or was an
officer, director, employee or agent of the Company or any of its subsidiaries
or affiliates, or (b) while he is or was a director, officer, employee or agent
of the Company or any of its subsidiaries or affiliates, or (c) is or was
servicing at the request of the Company as a director, officer, partner,
venture, proprietor, trustee, employee, agent or similar functionary of another
corporation, partnership, joint venture, tryst, employee benefit plan or other
entity; provided, however, if requested by Indemnitee, the Company shall (within
two business days of such request) advance such expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought against
Indemnitee for (i) indemnification or advance payment of expenses by the Company
under this Agreement or any other agreement or Charter or By-law provision now
or hereafter in effect relating to Claims for Indemnifiable Events and/or (ii)
recovery under any directors’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.


12.           NON-BINDING MEDIATION. In the event of a dispute under this
Agreement, each party agrees to submit to non-binding mediation prior to the
commencement of any legal or administrative proceeding against each other for
any alleged violation of the Agreement.  If the parties are unable to agree upon
an individual to serve as mediator, they shall each select an attorney or other
individual recognized as an approved mediator, and those two individuals
selected shall jointly agree upon the selection of a third individual who shall
alone serve as mediator. If such parties are also unable to agree upon an
individual to serve as mediator, the requirement of each party to submit to
non-binding mediation under this Agreement shall be waived and the provisions
contained under Section 13 shall apply.


13.           ARBITRATION. In the event that the parties are unable to resolve
any dispute hereunder in accordance with the non-binding mediation terms of
Section 12, each party agrees to submit itself to binding statutory arbitration.
Such dispute shall be submitted to arbitration in the city of Houston, County of
Harris, State of Texas, before a panel of three neutral arbitrators in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and the arbitration determination resulting from any such
submission shall be final and binding upon the parties hereto. Judgment upon any
arbitration award may be entered in any court of competent jurisdiction.


14.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and, upon
its effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company with
respect to such subject matter.  This Agreement may not be modified in any way
unless by written instrument signed by both the Company and the Executive. No
provision of this Agreement may be modified or waived unless such modification
or waiver is agreed to in writing and signed by Executive and by a duly
authorized officer of the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Failure by Executive or the Company to insist upon
strict compliance with any provision of this Agreement or to assert any right
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.


 
5

--------------------------------------------------------------------------------

 
 
15.           NOTICES. All notices required or permitted to be given hereunder
shall be in writing and shall be personally delivered by courier, sent by
registered or certified mail, return receipt requested addressed as set forth
herein. Notices personally delivered, sent by facsimile or sent by overnight
courier shall be deemed given on the date of delivery and notices mailed in
accordance with the foregoing shall be deemed given upon the earlier of receipt
by the addressee, as evidenced by the return receipt thereof, or three (3) days
after deposit in the U.S. mail. Notice shall be sent (i) if to Company,
addressed to the Chief Executive Officer, c/o Lapolla Industries, Inc., 15402
Vantage Parkway East, Suite 322, Houston, Texas 77032, and (ii) if to Executive,
to his address as reflected on the payroll records of the Company, or to such
other address as either party hereto may from time to time give notice of to the
other.


16.           BENEFITS; BINDING EFFECT. This Agreement shall be for the benefit
of and binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where applicable,
assigns, including, without limitation, any successor to the Company, whether by
merger, consolidation, sale of stock, sale of assets or otherwise.


17.           SEVERABILITY. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof.  If any invalidity is caused by length of time or size of area, or
both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



LAPOLLA INDUSTRIES, INC.   EXECUTIVE                           By:
/s/  Michael T. Adams, EVP
  By:
 /s/ Harvey L. Schnitzer
  Name:
Michael T. Adams
  Name:
Harvey L. Schnitzer
  Title:
Executive Vice President
       

            Witness:
Steve Williams
  Witness:
Steve Williams
 



 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF MUTUAL RELEASE
 
           (a)           _________________________(the “Releasor”), for and in
consideration of benefits provided pursuant to the Executive Employment
Agreement (the “Agreement”), dated as of __________ , 20____ , by and between
the Releasor and Lapolla Industries, Inc. (the “Company”), does for himself and
his heirs, executors, administrators, successors and assigns, hereby now and
forever, voluntarily, knowingly and willingly release and discharge the Company
and its parents, subsidiaries and affiliates (collectively, the “Company
Group”), together with their respective present and former partners, officers,
directors, employees and agents, and each of their predecessors, heirs,
executors, administrators, successors and assigns (but as to any partner,
officer, director, employee or agent, only in connection with, or in
relationship to, his or its capacity as a partner, officer, director, employee
or agent of the Company and its subsidiaries or affiliates and not in connection
with, or in relationship to, his or its personal capacity unrelated to the
Company or its subsidiaries or affiliates) (collectively, the “Company
Releasees”) from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Company Releasees, jointly
or severally, Releasor or Releasor’s heirs, executors, administrators,
successors or assigns ever had or now have by reason of any matter, cause or
thing whatsoever arising from the beginning of time to the time Releasor
executes this release arising out of or relating in any way to Releasor’s
employment relationship with the Company, including but not limited to, any
rights or claims arising under any statute or regulation, including the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
or the Family and Medical Leave Act of 1993, each as amended, or any other
federal, state or local law, regulation, ordinance or common law, or under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between any Company Releasee and Releasor.  Releasor shall not seek or
be entitled to any recovery, in any action or proceeding that may be commenced
on Releasor’s behalf in any way arising out of or relating to the matters
released under this Release. Notwithstanding the foregoing, nothing herein shall
release any Company Releasee from any claim or damages based on (i) the
Releasor’s rights under the Agreement, (ii) any right or claim that arises after
the date the Releasor executes this release, (iii) the Releasor’s eligibility
for indemnification in accordance with applicable laws or the certificate of
incorporation or by-laws of the Company (or any affiliate or subsidiary) or any
applicable insurance policy, with respect to any liability the Releasor incurs
or incurred as an officer or employee of the Company or any affiliate or
subsidiary (including as a trustee or officer of any employee benefit plan) or
(iv) any right the Releasor may have to obtain contribution as permitted by law
in the event of entry of judgment against the Releasor as a result of any act or
failure to act for which the Releasor and the Company or any affiliate or
subsidiary are held jointly liable.
 
           (b)           The Releasor has been advised to consult with an
attorney of the Releasor’s choice prior to signing this release, has done so and
enters into this release freely and voluntarily.
 
           (c)           The Releasor has had in excess of twenty-one (21)
calendar days to consider the terms of this release.  Once the Releasor has
signed this release, the Releasor has seven (7) additional days to revoke the
Releasor’s consent and may do so by writing to the Company.  The eighth day
after the Releasor shall have executed this release shall be referred to herein
as the Revocation Date.
 
           (d)           The Company, for and in consideration of the Releasor’s
covenants under the Agreement, on behalf of itself and the other members of the
Company Group and any other Company Releasee, their respective successors and
assigns, and any and all other persons claiming through any member of the
Company Group or such other Company Releasee, and each of them, does hereby now
and forever, voluntarily, knowingly and willingly release and discharge, the
Releasor and dependents, administrators, agents, executors, successors, assigns,
and heirs, from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever, known or
unknown, suspected or unsuspected, which against the Releasor, jointly or
severally, the Company and each other member of the Company Group or any other
Company Releasee, their respective successors and assigns, and any and all other
persons claiming through any member of the Company Group or such other Company
Releasee ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising from the beginning of time to the time
the Company executes this release arising out of or relating to the Releasor’s
employment relationship with the Company, including, but not limited to, any
claim, demand, obligation, liability or cause of action arising under any
federal, state or local employment law or ordinance, tort, contract or breach of
public policy theory or alleged violation of any other legal
obligation.  Notwithstanding the foregoing, nothing herein shall release the
Releasor and his dependents, administrators, agents, executors, successors,
assigns, and heirs, (i) in respect of the Company’s rights under the Agreement,
including, without limitation, with respect to the Company’s rights under
Section 5.3 of the Agreement to enforce the Releasor’s obligations under Section
5 of the Agreement, or (ii) from any claims or damages based on any right or
claim that arises after the date the Company executes this release. This release
shall not apply to any claim relating to fraud, willful misconduct or breach of
fiduciary duty by the Releasor arising from any fact first learned by the
Company, excluding the Releasor’s knowledge, subsequent to the Company’s
execution of this release.
 
           (e)           The Company’s release shall become effective on the
Revocation Date, assuming that the Releasor shall have executed this release and
returned it to the Company and has not revoked the Releasor’s consent to this
release prior to the Revocation Date.
 
           (f)           In the event that any one or more of the provisions of
this release shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this release shall not
in any way be affected or impaired thereby.
 
The law of the State of Delaware shall govern this release without reference to
its choice of law rules.


LAPOLLA INDUSTRIES, INC.
 
RELEASOR
                                                 
By:  
   
By:  
   
Name:
   
Name:
   
Title:
         

 
 
7


--------------------------------------------------------------------------------

 
 